Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00947-CV

                   DENISE MICHELLE LUCAS, Appellant
                                       V.

                     DANIEL LEE LUCAS, JR., Appellee

                   On Appeal from the 310th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2003-60822

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed July 11, 2012. On February 22,
2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.